DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 08/09/2021.
Claims 1-18, and 21 are pending of which claims 1, 11, and 21 independent claim, and claim 19 is canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-18  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. 7970929 to Mahalingaiah (hereinafter “Mahalingaiah”) in view of US. Pub. 20150109902 to Kumar (hereinafter “Kumar”).

Regarding claim 1: Mahalingaiah discloses a method comprising: a first network node in a network of nodes receiving a packet, wherein the packet comprises an internet protocol (IP) header, which comprises a destination IP address field (Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(source) and arrives on the exit end module (destination), both source and destination nodes use an Ethernet address attributable to a higher level( IP address), and it should be known that all nodes in the network have Ethernet based address and SID address, and for next node routing SID  is used and updated by the previous node in the header of a packet), wherein the packet comprises a second list that comprises a plurality of IP addresses, and wherein a first element of the first list comprises a nodal segment identifier (SID), wherein the nodal SID uniquely identifies a node in the network(Mahalingaiah, column 10, lines 33-50, SID is used to identify the next node during routing, and SID is used to by an intermediate node during routing); the first network node comparing a first network address with one of the IP addresses in the second list; the first network node updating the packet by removing the first and second lists from the packet in response to determining that the first network address is equal to the one of the IP addresses; the first network node forwarding the updated packet(Mahalingaiah, column 10, lines 33-50, Data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level( IP address), similar to the exit end module, addressing between end modules can occur using the Ethernet identifiers as the target addresses (IP address), and addressing among the intermediate modules occurs solely through the structured identification numbers; packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number in the packet header and SID number is used as an identification of the intermediate nodes and it may be used as a nodal address, the end modules are connected to respective hosts having a higher level network identification number which does not change regardless of a host moving from one end module to another, i.e., the node next to the destination address contains the mapping of the old destination address to the new address of the destination address of the node, this means, the change is only known to the last intermediate node; routing takes place via the entry and end modules to the new address of the destination node ( see FIG. 3 for more detail of the mapping), and the network identification number of the hosts are used only to initiate mapping and to attribute properties, i.e., the routing is using SID number that identifies the next node during routing).  

However, Mahalingaiah does not explicitly teach wherein the packet comprises a first list of elements that comprise a plurality of segment identifiers, respectively. However, Kumar in the same or similar field of endeavor teaches wherein the packet comprises a first list of elements that comprise a plurality of segment identifiers, respectively (Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header, and see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a list of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the respective pPE router). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar into Mahalingaiah’s system/method because it would allow segment routing. Such combination would have been obvious to combine as both references are from 

Regarding claim 2: Mahalingaiah discloses the method of claim 1 wherein the first network address uniquely identifies the first network node within  the network of nodes (Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(source) and arrives on the exit end module (destination), both source destination node use an Ethernet address attributable to a higher level( IP address), and it should be known that all nodes in the network have Ethernet based address, and when a node is an intermediate node it uses SID address as an identifying address, and next hop is identified by SID).  

Regarding claim 3: Mahalingaiah discloses the method of claim 1 further comprising the first network node updating the destination IP address field in response to determining that the first network address is equal to the one of the IP addresses in the second list (Mahalingaiah, column 10, lines 33-50, the node next to the destination address contains the mapping of the old destination address to the new address of the destination address, this means, the change is only known to the last intermediate node; routing takes place via the entry and end modules to the new address of the destination node without changing the previous known address of the destination node ( see FIG. 3 for more detail of the mapping), and the network identification number of the hosts are used only to initiate mapping and to attribute properties, i.e., the routing is using SID number that identifies the next node during routing).  

Regarding claim 4: Mahalingaiah discloses the method of claim 3 wherein the updating the destination IP address field comprises copying an IP address  one of to the destination IP address field (see FIG. 3, the mapping the old destination address with a new destination address at the intermediate node that is last in the old network ).  

Regarding claim 5: Mahalingaiah discloses the method of claim 1 wherein the first network node is an egress node of the network of nodes( Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(egress or source) and arrives on the exit end module (destination), packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number and SID number is used as an identification of the intermediate nodes and it is used as a nodal address).  

Regarding claim 6: Mahalingaiah discloses the method of claim 4 wherein the IP address   is an IPv6 address(Mahalingaiah, see column 2, lines 19-30,  an Internet Protocol Version 4 ("IPv4") specification that the source and destination addresses be 32 bits in length is adopted as an addressing mechanism).  

Regarding claim 7: Mahalingaiah discloses the method of claim 1 wherein the packet further comprises a segment routing trace header, and wherein the updating further comprises removing the segment routing trace header from the packet ( Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level(IP address), packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number and also SID number is used as an identification of the intermediate nodes and it is used as a nodal address, and in each intermediate node the SID number in the packet is updated to reflect the next node inline that receives the packet).  

Regarding claim 8: Mahalingaiah discloses the method of claim 4 wherein the first network node forwards the updated packet based on the IP address copied to the destination IP address field (Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level(IP address), packets which enter the entry end module contains the destination address of the Ethernet address and the next intermediate module SID number,  and an SID number is used as an identification of the intermediate nodes that is along the route that a packet takes based on the destination address and SID uniquely identifies an intermediate node , and in each intermediate node the SID number in the packet header is updated to reflect the next node inline that receives the packet).  

Regarding claim 9: Mahalingaiah discloses the method of claim 1 wherein the destination IP address field comprises a first SID when the packet is received by the first network node Mahalingaiah, column 10, lines 33-50,  data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level(IP address), packets which enter the entry end module contains the destination address of the Ethernet address and the next intermediate module SID number in the header,  and an SID number is used as an identification of the intermediate nodes that is along the route that a packet takes based on the destination address and SID uniquely identifies an intermediate node and added into the header by a previous node that is along the node that a packet to a particular destination takes , and in each intermediate node the SID number in the packet header is updated to reflect the next node inline that receives the packet based on the destination of the packet.  

Regarding claim 10: Mahalingaiah discloses the method of claim 9 wherein the first SID uniquely identifies the first network node in  the network of nodes (Mahalingaiah, column 10, lines 33-50,  FIG. 3, data enters the network by the entry end module(source) where the SID for the packet is determined and routed to the determined SID so that packet arrives to the destination) .  

Regarding claim 11: Mahalingaiah discloses a system comprising: a first node comprising a memory and a processor configured to implement a method in response to executing instructions stored in the memory and in response to the first node receiving a packet, wherein the packet comprises an internet protocol (IP) header, which comprises a destination IP address field (Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(source) and arrives on the exit end module (destination), both source and destination nodes use an Ethernet address attributable to a higher level( IP address), and it should be known that all nodes in the network have Ethernet based address and SID address, and for next node routing SID  is used and updated by the previous node in the header of a packet), wherein the packet comprises a first list of elements, wherein the packet comprises a second list that comprises a plurality of IP addresses, and wherein a first element of the first list comprises a nodal segment identifier (SID), wherein the nodal SID uniquely identifies a node in a network of nodes (Mahalingaiah, column 10, lines 33-50, SID is used to identify the next node during routing, and SID is used to by an intermediate node during routing), wherein the method comprises: the first network node comparing a first network address with one of the IP addresses in the second list; the first network node updating the packet by removing the first and second lists from the packet in response to determining that the first network address is equal to the one of the IP addresses; the first network node forwarding the updated packet (Mahalingaiah, column 10, lines 33-50, Data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level( IP address), similar to the exit end module, addressing between end modules can occur using the Ethernet identifiers as the target addresses (IP address), and addressing among the intermediate modules occurs solely through the structured identification numbers; packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number in the packet header and SID number is used as an identification of the intermediate nodes and it may be used as a nodal address, the end modules are connected to respective hosts having a higher level network identification number which does not change regardless of a host moving from one end module to another, i.e., the node next to the destination address contains the mapping of the old destination address to the new address of the destination address of the node, this means, the change is only known to the last intermediate node; routing takes place via the entry and end modules to the new address of the destination node ( see FIG. 3 for more detail of the mapping), and the network identification number of the hosts are used only to initiate mapping and to attribute properties, i.e., the routing is using SID number that identifies the next node during routing).  

However, Mahalingaiah does not explicitly teach wherein the packet comprises a first list of elements that comprise a plurality of segment identifiers, respectively. However, Kumar in the same or similar field of endeavor teaches wherein the packet comprises a first list of elements that comprise a plurality of segment identifiers, respectively Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header, and see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a list of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the respective pPE router). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar into Mahalingaiah’s system/method because it would allow segment routing. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve fast segment routing using the currently active segment ID (Kumar; [0040]).

Regarding claim 12: Mahalingaiah discloses the system of claim 11 wherein the method further comprises the first network node updating the destination IP address field in response to determining that the first network address is equal to the one of the IP addresses in the second list (Mahalingaiah, column 10, lines 33-50, once the destination address is determined by the source node, the destination address does not change, data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level( IP address), similar to the exit end module, addressing between end modules can occur using the Ethernet identifiers as the target addresses (IP address), and addressing among the intermediate modules occurs solely through the structured identification numbers; packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number in the packet header and SID number is used as an identification of the intermediate nodes and it may be used as a nodal address, the end modules are connected to respective hosts having a higher level network identification number which does not change regardless of a host moving from one end module to another, i.e., the node next to the destination address contains the mapping of the old destination address to the new address of the destination address of the node, this means, the change is only known to the last intermediate node; routing takes place via the entry and end modules to the new address of the destination node ( see FIG. 3 for more detail of the mapping), and the network identification number of the hosts are used only to initiate mapping and to attribute properties, i.e., the routing is using SID number that identifies the next node during routing and SID is the only address that is changing).  

Regarding claim 13: Mahalingaiah discloses the system of claim 12 wherein the updating the destination IP address field comprises copying an IP address   to the destination IP address field (Mahalingaiah, column 10, lines 33-50, packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number in the packet header and the end modules are connected to respective hosts having a higher level network identification number which does not change regardless of a host moving from one end module to another, i.e., the intermediate node ( or the last intermediate node)  next to the destination address contains the mapping of the old destination address to the new address of the destination address of the node, this means, the change is only known to the last intermediate node; routing takes place via the entry in the intermediate node  and mapping by end modules ( last intermediate node) the old IP address of the destination to the new address of the destination node ( see FIG. 3, for more detail of the mapping), and the network identification number of the hosts are used only to initiate mapping and to attribute properties, i.e., the routing is using SID number that identifies the next node during routing and during the life of the packet, an SID is the only address that is changing ).  

Regarding claim 14: Mahalingaiah discloses the system of claim 13 wherein the IP address   is an IPv6 address (Mahalingaiah, see column 2, lines 19-30,  an Internet Protocol Version 4 ("IPv4") specification that the source and destination addresses be 32 bits in length is adopted as an addressing mechanism).  

Regarding claim 15: Mahalingaiah discloses the system of claim 11 wherein the first network node is an egress node of the network of nodes (Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(egress or source) and arrives on the exit end module (destination), packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number and SID number is used as an identification of the intermediate nodes and it is used as a nodal address ).  

Regarding claim 16: Mahalingaiah discloses the system of claim 11 wherein the first network node forwards the updated packet based on the IP address copied to the destination IP address field  (Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level(IP address), packets which enter the entry end module contains the destination address of the Ethernet address and the next intermediate module SID number,  and an SID number is used as an identification of the intermediate nodes that is along the route that a packet takes based on the destination address and an SID uniquely identifies an intermediate node, and in each intermediate node the SID number in the packet header is updated to reflect the next node inline that receives the packet).   

Regarding claim 17: Mahalingaiah discloses the system of claim 11 wherein the destination IP address field comprises a first SID when the packet is received by the first network node (Mahalingaiah, column 10, lines 33-50,  data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level(IP address), packets which enter the entry end module contains the destination address of the Ethernet address and the next intermediate module SID number in the header,  and an SID number is used as an identification of the intermediate nodes that is along the route that a packet takes based on the destination address and SID uniquely identifies an intermediate node and added into the header by a previous node that is along the node that a packet to a particular destination takes , and in each intermediate node the SID number in the packet header is updated to reflect the next node inline that receives the packet based on the destination of the packet).  

Regarding claim 18: Mahalingaiah discloses the system of claim 17 wherein the first SID uniquely identifies the first network node in  the network of nodes (Mahalingaiah, column 10, lines 33-50,  FIG. 3, data enters the network by the entry end module(source) where the SID for the packet is determined and routed to the determined SID so that packet arrives to the destination).  

Regarding claim 21: Mahalingaiah discloses a computer readable medium comprising executable instructions, wherein a network node implements a method in response to executing the instructions, the method comprising: receiving a packet, wherein the packet comprises an internet protocol (IP) header, which comprises a destination IP address field (Mahalingaiah, column 10, lines 33-50, data enters the network by the entry end module(source) and arrives on the exit end module (destination), both source and destination nodes use an Ethernet address attributable to a higher level( IP address), and it should be known that all nodes in the network have Ethernet based address and SID address, and for next node routing SID  is used and updated by the previous node in the header of a packet), wherein the packet comprises a second list that comprises a plurality of IP addresses, and wherein a first  Mahalingaiah, column 10, lines 33-50, SID is used to identify the next node during routing, and SID is used to by an intermediate node; comparing a first network address with one of the IP addresses in the second list; updating the packet by removing the first and second lists from the packet in response to determining that the first network address is equal to the one of the IP addresses; forwarding the updated packet (Mahalingaiah, column 10, lines 33-50, Data enters the network by the entry end module(source) and arrives on the exit end module (destination), the entry end module may have an Ethernet address attributable to a higher level( IP address), similar to the exit end module, addressing between end modules can occur using the Ethernet identifiers as the target addresses (IP address), and addressing among the intermediate modules occurs solely through the structured identification numbers; packets which enter the entry end module contain not only the destination address of the Ethernet address, but also the next intermediate module SID number in the packet header and SID number is used as an identification of the intermediate nodes and it may be used as a nodal address, the end modules are connected to respective hosts having a higher level network identification number which does not change regardless of a host moving from one end module to another, i.e., the node next to the destination address contains the mapping of the old destination address to the new address of the destination address of the node, this means, the change is only known to the last intermediate node; routing takes place via the entry and end modules to the new address of the destination node ( see FIG. 3 for more detail of the mapping), and the network identification number of the hosts are used only to initiate mapping and to attribute properties, i.e., the routing is using SID number that identifies the next node during routing. Note: during update or configuration, the system checks duplicate of IP address to avoid conflict in the network and it is always it true that IP is unique to a node ).  

However, Mahalingaiah does not explicitly teach wherein the packet comprises a first list of elements that comprise a plurality of segment identifiers, respectively. However, Kumar in the same or similar field of endeavor teaches wherein the packet comprises a first list of elements that comprise a plurality of segment identifiers, respectively (Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header, and see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a list of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the respective pPE router). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar into Mahalingaiah’s system/method because it would allow segment routing. Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve fast  segment routing using the currently active segment ID (Kumar; [0040]).


Response to Arguments
Applicant’s arguments with respect to claim 1, 11, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
 Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476